

	

		II

		109th CONGRESS

		1st Session

		S. 817

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Ms. Stabenow (for

			 herself, Mr. Graham, and

			 Mr. Bayh) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Trade Act of 1974 to create a Special Trade

		  Prosecutor to ensure compliance with trade agreements, and for other

		  purposes.

	

	

		1.Creation of Special Trade

			 Prosecutor

			(a)Establishment

			 of positionSection 141(b)(2)

			 of the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as

			 follows:

				

					(2)There shall be in

				the Office 3 Deputy United States Trade Representatives, 1 Chief Agricultural

				Negotiator, and 1 Special Trade Prosecutor. The 3 Deputy United States Trade

				Representatives, the Chief Agricultural Negotiator, and the Special Trade

				Prosecutor shall be appointed by the President, by and with the advice and

				consent of the Senate. As an exercise of the rulemaking power of the Senate,

				any nomination of a Deputy United States Trade Representative, the Chief

				Agricultural Negotiator, or the Special Trade Prosecutor submitted to the

				Senate for its advice and consent, and referred to a committee, shall be

				referred to the Committee on Finance. Each Deputy United States Trade

				Representative, the Chief Agricultural Negotiator, and the Special Trade

				Prosecutor shall hold office at the pleasure of the President and shall have

				the rank of

				Ambassador.

					.

			(b)Functions of

			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.

			 2171(c)) is amended by adding at the end the following new paragraph:

				

					(6)The principal

				function of the Special Trade Prosecutor shall be to ensure compliance with

				trade agreements relating to United States manufactured goods and services. The

				Special Trade Prosecutor shall have the authority to investigate and recommend

				prosecuting cases before the World Trade Organization and under trade

				agreements to which the United States is a party. The Special Trade Prosecutor

				shall recommend administering United States trade laws relating to foreign

				government barriers to United States goods and services. The Special Trade

				Prosecutor shall perform such other functions as the United States Trade

				Representative may

				direct.

					.

			

